Barnard, P. J.
The right to exchange a new bond of the city for an old' one maturing is given plainly by chapter 526, Laws 1889, and the laws amended thereby. The act of 1889 went further than the preceding acts. In that legislature, permission was given to sell new bonds under very-guarded conditions, and to pay the old ones with the proceeds of the new. Neither the direct exchange nor the issue of the new bonds constitutes a creation of a liability under the city charter. Neither creates a new debt or obligation. As to the exchange, it is very plain that a substitution of one bond for another created no new liability. The application of money derived from a new bond to the payment of the old is the same thing, in the spirit of the act permitting cities to meet maturing loans by an exchange or sale of new bonds. Judgment for plaintiff upon submitted case, with costs.
Dykman, J., concurs.